DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed 02/04/2021 and the IDS filed 02/04/2021.

Claims 1-9 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “producing ammonia in the site of said installation”.  It is unclear as to what “said installation” is referring to.  For the purpose of examination "said installation" will be interpreted as being the power plant for the production of electric energy.
Claim 3 recites the limitation “said installation”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination “said installation” will be interpreted as being the power plant for the production of electric energy.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  Claim 3 recites the limitation “said installation being any of: a thermal power plant for production of electricity, a waste incineration plant, a reformer, a fired heater".  However, independent claim 1 upon which it depends requires the installation to be a power plant for the production of electric energy.  Claim 3 limitations broaden claim 1 limitations by including installations other than a power plant for the production of electric energy.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Becher et al. (US 2005/0025692 A1) in view of Barnicki et al. (US 2006/0149423 A1).
Considering claim 1, Becher teaches a method for the control of nitrogen oxides content in the combustion fumes of a power plant (i.e., reduction of nitrogen oxide gases produced by the power source) for the production of electric energy where said combustion takes place comprising the step of producing ammonia in the site of said installation (Becher, claims 6 and 18).  Becher teaches producing hydrogen current by means of electrolysis of water (Becher, paragraph [0034]).  Becher teaches producing a nitrogen current by means of separation of nitrogen from air (Becher, paragraph [0033]).  Becher teaches forming an ammonia make up gas containing hydrogen (Becher, item 12 of Fig. 2) and nitrogen (Becher, item 10 of Fig. 2) from said hydrogen current and nitrogen current and reacting said make-up gas at a suitable ammonia synthesis pressure (Becher, paragraphs [0026]-[0027] and Fig. 2).  Becher teaches reducing nitrogen oxides contained in said combustion fumes using said produced ammonia (Becher, claims 6 and 18).
Becher teaches that the ammonia reactor can be load-following according to user-specified criteria (Becher, paragraph [0030]).  Becher also teaches that the hydrogen source for the ammonia synthesis is water electrolysis (i.e., use of electric current) (Becher, paragraph [0034]).  
In addition, claim 1 of the instant case requires the hydrogen for ammonia synthesis to be electrolysis of water.  Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was made, to set the criteria for the production rate of ammonia in Becher's process to be the availability of electric energy.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so because electric energy is used in water electrolysis to produce the hydrogen for ammonia synthesis and the rate of ammonia production would depend on the hydrogen produced which would depend on electric energy available.
Becher does not explicitly teach that the production rate of ammonia is regulated according to the load of the power plant.  
However, Barnicki teaches a process for satisfying variable power demand and maximizing a synthesis gas stream; produce electrical power during a peak power demand and produce chemicals during a period of off-peak power demand (Barnicki, Abstract).  Barnicki also teaches that this out of phase operational mode allows for the power production zone to maximize electricity output and the chemical producing zone to maximize chemical production with high efficiency (Barnicki, Abstract).  
Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was made, to operate Becher’s process in such a way as to increase ammonia production during electricity off-peak hours and to reduce or stop ammonia production during electricity peak hours.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to maximize electricity output during peak power demand and to maximize ammonia production during off-peak power demand with a reasonable expectation of success.
Considering claim 2, Becher teaches that the process of reducing nitrogen oxides is a process of selective catalytic reduction (SCR) (Becher, paragraph [0006]).
Considering claim 3, Becher teaches that the installation where combustion takes place is a waste incineration plant by teaching that there is a need for devices to control nitrogen oxides in exhaust gases from waste reduction processes (Becher, paragraph [0005]).
Considering claim 4, Becher teaches that the nitrogen current is obtained by pressure swing adsorption (PSA) (Becher, paragraph [0033]).
Considering claim 5, although Becher teaches an ammonia synthesis pressure of 750 psig (51 bar) (Becher, item 14 of Fig. 2), he does not explicitly teach a pressure range of 80 to 300 bar.  
However, Becher teaches that a higher pressure results in a higher yield of ammonia with limitations due to safety and cost (Becher, paragraph [0036]).  Thus, Becher establishes that the ammonia synthesis pressure is variable and higher pressures within safety and cost limitations result in higher yields of ammonia.  
Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was made, to vary the ammonia synthesis pressure including within the claimed range of 80 to 300 bar in Becher’s process.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve higher yields of ammonia with a reasonable expectation of success.
Considering claim 6, Becher suggests storing excess ammonia in a storage vessel in anhydrous form during said electricity off-peak hours by teaching that ammonia is transferred to a storage container where transients or turndowns are minimized (Becher, paragraphs [0026] and [0029]).
Considering claim 7, Becher teaches a method for modification of an installation comprising a unit for reduction of nitrogen oxides from a combustion flue gas wherein an on-site ammonia plant (on-board micro ammonia plant) is added to said installation (Becher, Abstract).  Becher teaches a water electrolysis section for producing hydrogen current by means of electrolysis of water (Becher, paragraph [0034]).  Becher teaches producing a nitrogen current by means of separation of nitrogen from air (Becher, paragraph [0033]).  Becher teaches forming an ammonia make up gas containing hydrogen (Becher, item 12 of Fig. 2) and nitrogen (Becher, item 10 of Fig. 2) from said hydrogen current and nitrogen current and reacting said make-up gas at a suitable ammonia synthesis pressure (Becher, paragraphs [0026]-[0027] and Fig. 2).  Becher teaches reducing nitrogen oxides contained in said combustion fumes using said produced ammonia (Becher, Abstract).
Becher teaches that the installation is a power plant for the production of electric energy (Becher, claim 6).
Becher does not explicitly teach that the production rate of ammonia is regulated according to the load of the power plant.  
However, Barnicki teaches a process for satisfying variable power demand and maximizing a synthesis gas stream; produce electrical power during a peak power demand and produce chemicals during a period of off-peak power demand (Barnicki, Abstract).  Barnicki also teaches that this out of phase operational mode allows for the power production zone to maximize electricity output and the chemical producing zone to maximize chemical production with high efficiency (Barnicki, Abstract).  
Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was made, to operate Becher’s process in such a way as to increase ammonia production during electricity off-peak hours and to reduce or stop ammonia production during electricity peak hours.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to maximize electricity output during peak power demand and to maximize ammonia production during off-peak power demand with a reasonable expectation of success.
Considering claim 9, Becher teaches that the process of reducing nitrogen oxides is a process of selective catalytic reduction (SCR) (Becher, paragraph [0006]).

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Becher et al. (US 2005/0025692 A1) in view of Barnicki et al. (US 2006/0149423 A1) as applied to claim 9 above, and further as evidenced by Eurelectric (Union of the Electricity Industry – Eurelectric, VGB, “Efficiency in Electricity Generation", July 2003).
Considering claim 8, although Becher teaches the installation is a power plant which generates nitrogen oxides (Becher, claims 6 and 18), he is silent as to whether it is a thermal power plant or not.  
However, as evidenced by Eurelectric on pages 14-15, thermal power plants produce nitrogen oxides whereas non-thermal power plants (power plants using renewable energy sources) do not emit greenhouse gases such as nitrogen oxides.  Therefore, since Becher’s power plant produces nitrogen oxides, it would necessarily be expected that Becker’s power plant is a thermal power plant.
Moreover, the claim language requires a method for modification of an installation comprising a unit for reduction of nitrogen oxides from a combustion flue gas.  The type of installation does not provide any additional limitations to the claimed method.  Becher teaches an installation that produces nitrogen oxides, the specifics of the installation do not provide any additional steps to the claimed method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734